Citation Nr: 9915159	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969.

This appeal arises from a decision by the Sioux Falls, South 
Dakota, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to November 7, 1996, the veteran's PTSD was 
manifested by intact memories, insight and judgment; and a 
fairly angry affect without any psychotic indices.

3.  From November 7, 1996 to May 1997 PTSD was manifested by 
intact memories, insight and judgment; and a fairly angry 
affect without any psychotic indices.

4.  From May 1997, the veteran's PTSD is manifested by social 
isolation, hallucinations of "visitors" and faces of 
soldiers, intrusive thoughts, suicidal ideations, impaired 
impulse control, difficulty adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  It has been demonstrated that as a 
result the veteran is unable to obtain or retain employment. 


CONCLUSIONS OF LAW

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An evaluation greater than 50 percent for PTSD is not 
warranted prior to November 7, 1996.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

3.  An evaluation greater than 50 percent for PTSD is not 
warranted from November 7, 1996 to May 1997.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9411 (1998), 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

4.  The criteria for a 100 percent rating for PTSD are met 
from May 1997.  38 U.S.C.A, 1155, 5107 (West 1991 & Supp. 
1995); 38 C.F.R. 4.7, 4.16(c), 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in Vietnam and was awarded the Purple 
Heart and a combat action ribbon.   Service connection for 
PTSD was granted by rating decision dated in dated in March 
1994.  A 50 percent rating was assigned effective March 1, 
1994.  The veteran did not appeal the initial rating of 50 
percent.


The veteran underwent VA psychiatric hospitalization from 
early October through early December 1995.  The discharge 
summary reported that the veteran was not active in 
treatment, displaying a strong tendency to isolate.  He did 
not actively participate in classes; remaining passive, 
depressed and anxious.  The treatment outcome was considered 
poor, in part because the veteran could not cope with low 
self-esteem and intrusive thoughts or concentrate on 
treatment.  The veteran was not considered employable.  

A rating decision dated in January 1996 awarded a temporary 
total rating from October 2, 1995 to January 1, 1996.  
Thereafter, the rating reverted to the schedular 50 percent 
rating because the veteran's symptoms did not appear to be 
worsening.  

A March 1996 VA treatment note states that the veteran had 
not done well since running out of medications, but was 
contemplating returning to work with a tree service.  He 
stated that he liked the work even though it did not pay very 
well.

During an April 1996 VA PTSD examination was related that the 
veteran endorsed avoiding efforts regarding his Vietnam 
experience and situations that might arouse recollections of 
Vietnam.  He did not have good relationships with people 
outside his family.  He was working as a laborer for a tree 
service.  He felt a sense of foreshortened future, especially 
regarding his career.  His medications were helping him to 
sleep.  He complained of fairly significant problems with his 
affect; specifically a fairly angry and rageful affect toward 
those outside of his family.  During the examination, the 
veteran spoke without any aphasia, but became somewhat 
distraught while recounting events in Vietnam.  His affect 
was appropriate and restricted, his mood neutral.  He was 
logical, coherent and goal-directed.  No tangentiality or 
circumstantiality were exhibited.  He denied suicidal or 
homicidal ideations, but reported suicidal thoughts in the 
past.  He did not endorse any psychotic indices.  He was 
alert and oriented to time, place, purpose and person.  His 
immediate, recent and remote functions were all intact and he 
did well on tests of attention and concentration.  His 
insight and judgment appeared to be intact.  The examiner 
stated that the veteran continued to exhibit history and 
symptoms consistent with PTSD, but that he also exhibited a 
fairly significant personality disorder affecting his 
orientation to the world which no doubt caused him 
significant problems.  The diagnoses were chronic moderate 
PTSD, intermittent cannabis abuse and alcohol dependence in 
reemission.  A personality disorder, not otherwise specified, 
was noted on Axis II.  The Global Assessment of Functioning 
(GAF) score was 70/55.

The veteran was notified in April 1996 that the 50 percent 
rating was continued by rating decision dated in April 1996; 
based on the April 1996 examination report.  The veteran 
submitted a notice of disagreement regarding the 50 percent 
evaluation in January 1997. 

The report of a review for Social Security Administration 
purposes dated in December 1996 was to the effect that the 
veteran's psychiatric disability caused a moderate 
restriction on his activities of daily living and his 
maintenance of social functioning.  His job history was 
reviewed as part of the evaluation process.  The examiner 
found that the veteran was capable of doing at least simple 
work, given the proper motivation.  Overall, his problems did 
not severely restrict his daily activities.  

During a May 1997 VA PTSD examination, veteran complained of 
nightly recurring nightmares and that he slept with a light 
on.  He could feel the presence of "visitors" and had 
visual hallucinations at night.  He denied actual flash backs 
but had episodes in which he would wake up disoriented.  He 
avoided veteran memorials and holidays, movies, documentaries 
or Vietnam ceremonies because they prompted intense 
recollections.  He had lost interest in significant 
activities, including those his children participate in.  He 
tended to isolate himself but he did have one fairly close 
friend.  He complained of becoming panicky and anxious in 
public.  He endorsed suicidal thoughts.  He had middle and 
initial insomnia.  He had a history of being violent.  He was 
hypervigilant and had an exaggerated startle response.  
During the examination his speech was clear and of normal 
rate.  His mood was mildly downcast and dysthymic.  His 
affect was appropriate, he was tearful throughout the 
interview.  His thought was coherent, logical and goal-
oriented.  No flights of ideas or loosening of associations 
were noted.  There were no psychotic indices.  He had guilt 
feelings and experienced memories and would see the faces of 
people that he was involved with killing.  He was alert and 
oriented times three and demonstrated a clear sensorium.  His 
recent, remote and long-term memories appeared to be intact.  
He performed serial numbers without difficulty.  He endorsed 
fleeting suicidal and homicidal thoughts, generally related 
to memories of Vietnam.  He had a restricted range of effect 
and felt as if he had shut down emotionally.  The examiner 
stated that the veteran met the criteria for moderate to 
severe chronic PTSD.  He had a long history of inability to 
maintain gainful employment.  His personal skills were 
impaired secondary to his PTSD symptomatology.  The 
diagnostic impressions were chronic moderate to severe PTSD, 
alcohol dependence in sustained remission, cannabis abuse in 
partial remission and personality disorder, not otherwise 
specified, by history.  The social stressors included 
unemployment and social isolation.  The GAF was 45 to 50 at 
the time of the examination.  

By rating decision dated in July 1997 the rating 50 percent 
evaluation was continued, with the RO applying both the old 
and the current standards for evaluating mental disorders.  


Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1998).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's PTSD, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria which 
is to his advantage.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

In Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
where compensation is awarded or increased "pursuant to any 
Act or administrative issue, the effective date of such an 
award or increase...shall not be earlier than the effective 
date of the Act or administrative issue."  See 38 U.S.C.A. 
§ 5110(g)(West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law.  
Therefore, the Board can not apply the revised rating 
provisions to the period prior to November 7, 1996.  

The Board notes that, in its July 1997 rating decision, the 
RO applied both the previous and the amended versions of the 
regulations in determining that a 50 percent rating was 
warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Prior to November 7, 1996, a 50 percent rating was assigned 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
was severely impaired.  A 100 percent rating was assigned 
when the veteran was demonstrably unable to obtain or retain 
employment due to totally incapacitating psychoneurotic 
symptoms.  38 C.F.R. § 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996). 

Effective November 7, 1996, PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, which provides for a 50 
percent evaluation when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is for assignment 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name  38 C.F.R. § 4.7, 4.130, Code 9411.

Prior to November 7, 1996

During the April 1996 examination, the veteran's affect was 
appropriate and restricted; his mood was neutral.  He denied 
suicidal or homicidal ideations.  He did well on all testing.  
The examiner's diagnoses included moderate post-traumatic 
stress disorder.  Although the December 1995 VA discharge 
summary characterized the veteran as not employable; the 
Board finds that the opinion by the April 1996 examiner is 
more persuasive.  It is clear from the examination report 
that the examiner had considered the entire claims file.  The 
examiner also noted that the veteran was working part-time 
with a tree service at the time of the examination.  
Considering the evidence of record, the Board finds that 
prior to November 7, 1996, the evidence did not demonstrate 
that favorable relationships with people were so reduced as 
to result in the severe industrial impairment necessary for a 
rating in excess of 50 percent.  Therefore, prior to November 
7, 1996, the criteria for a rating in excess of 50 percent 
had not been met.  

From November 7, 1996 to May 1997

After November 7, 1996, the Board must apply both the old and 
the new criteria in evaluating the veteran's disability.  See 
Karnas. 

The Social Security Administration examiner, in December 
1996, indicated that the veteran was capable of working and 
maintaining relationships with others.  His physical and 
mental disabilities did not severely limit his employability.  
There was no medical evidence to indicate that his symptoms 
had increased beyond those indicative of a 50 percent 
evaluation under the old formula.  Applying the new criteria, 
there was no medical evidence of obsessional rituals, 
illogical speech, near continuous panic or depressions, 
impaired impulse control or inability to establish and 
maintain effective working relationships necessary for a 70 
percent evaluation under the current criteria.  Likewise, the 
evidence did not demonstrate that favorable relationships 
with people were so reduced as to result in the severe 
industrial impairment necessary for a rating in excess of 50 
percent.

Neither version of the rating schedule was more advantageous 
to the veteran and a rating in excess of 50 percent was not 
warranted from November 7, 1996 to May 1997. 

From May 22, 1997

Regarding the veteran's May 1997 VA psychiatric examination, 
it was reported that he had lost interest in significant 
activities to the extent that he did not participate in some 
of his children's activities.  During this examination he 
complained of being panicky and anxious in public.  He was 
experiencing nighttime hallucinations.  The examiner found 
the veteran's PTSD to be moderately to severely disabling.  
His interpersonal and social skills were impaired.  The 
examiner also noted that the veteran had a long history of an 
inability to maintain gainful employment.  The veteran's GAF 
had decreased to 45 to 50; as opposed to the previous 70/55.  
The examiner characterized the veteran's PTSD as moderately 
to severely disabling.  There were no signs of totally 
incapacitating symptoms, nor was it indicated that there was 
total social and industrial impairment.  Applying the old and 
new standards, the veteran's service-connected PTSD warrants 
a 70 percent evaluation, effective May 22, 1997. 


ORDER

Entitlement to an increased rating for PTSD prior to November 
7, 1996, is denied. 

Entitlement to an increased rating for PTSD from November 7, 
1996, to May 22, 1997, is denied. 

A 70 percent evaluation for PTSD, from May 22, 1997, is 
granted, subject to the law and regulations governing the 
criteria for award of monetary benefits. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



